             Case 3:21-cr-00217-MMC Document 37 Filed 06/03/21 Page 1 of 2



 1   RANDY SUE POLLOCK
     Attorney at Law (CSBN 64493)
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Tel: (510) 763-9967
     Fax: (510) 380-6551
 4   rsp@rspollocklaw.com
 5   Attorney for Defendant
     ANDREW CHAPIN
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                            NORTHERN DISTRICT OF CALIFORNIA
 9
                                    SAN FRANCISCO DIVISION
10
                                               –ooo–
11
12    UNITED STATES OF AMERICA,                      No. CR. 21-00217-MMC

13                  Plaintiff,
                                                     STIPULATION AND PROPOSED
14                                                   ORDER TO CONTINUE
      vs.                                            DATE FOR CHANGE OF PLEA
15                                                   ______________________________

16    ANDREW CHAPIN,

17                  Defendant.
18                                              /

19
20          Defendant Andrew Chapin, by and through his counsel Randy Sue Pollock, and
21   Assistant United States Attorney Kimberly Hopkins hereby request that the hearing for
22   defendant’s change of plea be continued from June 9, 2021 until June 16, 2021 at 2:15
23   p.m. in order to attend an in-person hearing.
24          It is accordingly proposed that the time period from June 9, 2021to June 16, 2021
25   would be deemed excludable pursuant to 18 U.S.C. Section 3161(h)(8)(A), given that the
26   ///
27   ///
28   ///
              Case 3:21-cr-00217-MMC Document 37 Filed 06/03/21 Page 2 of 2



 1
     ends of justice served by granting a continuance outweigh the best interests of the public
 2
     and of the defendant in a speedy trial.
 3
 4
     Date: June 3, 2021                               Respectfully submitted,
 5
 6
                                                      __________/s/_____________
 7                                                    RANDY SUE POLLOCK
                                                      Counsel for Defendant
 8                                                    ANDREW CHAPIN
 9
10
     Date: June 3, 2021                               _________/s/_______________
11                                                    KIMBERLY HOPKINS
                                                      SCOTT JOINER
12                                                    Assistant United States Attorney
13
14
15
16   SO ORDERED:                                      ________________________
                                                      MAXINE M. CHESNEY
17                                                    United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                                                                  2
